            Case 4:19-cr-00335-DPM Document 16 Filed 02/20/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    ) No. 4:19CR00335 DPM
                                                      )
AMBER MICHELE DAVIS                                   )

                                JOINT SENTENCING NOTICE

       The United States of America, by Cody Hiland, the United States Attorney for the Eastern

District of Arkansas, and Assistant United States Attorney Cameron C. McCree, and Amber

Michele Davis, represented by undersigned counsel, for their joint sentencing notice, state:

       1.       Witnesses: The parties do not anticipate calling any witnesses at the hearing.

       2.       Length of Hearing: The parties anticipate that they will need one half hour for the

sentencing hearing.

       3.       Likelihood of 3rd point: The United States anticipates moving for a third level

reduction for acceptance of responsibility.

       4.       Applicability of the Safety Valve: The safety valve is not applicable.

       5.       Case Specific Issues that the Court Needs to Prepare For: None

       CODY HILAND                                           LISA G. PETERS
       United States Attorney                                Federal Defender

By:    CAMERON C. McCREE (2007148)                    By:    NICOLE LYBRAND (2010215)
       Assistant U.S. Attorney                               Assistant Federal Defender
       P.O. Box 1229                                         The Victory Building, Suite 490
       Little Rock, Arkansas 72203                           1401 West Capitol Avenue
       (501) 340-2600                                        Little Rock, Arkansas 72201
       Cameron.McCree@usdoj.gov                              (501) 324-6113
                                                             Nicole_Lybrand@fd.org
Attorneys for the United States of America
                                                      Attorney for Amber Michele Davis
